United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0153
Issued: May 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 25, 2018 appellant, through counsel, filed a timely appeal from a May 2, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral knee
osteoarthritis causally related to the accepted factors of his federal employment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 19, 2016 appellant, then a 62-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed osteoarthritis in his left knee and bursitis in
his right hip as a result of standing eight hours per day, pushing, pulling, bending, and climbing,
while in the performance of duty. He indicated that he first became aware of his claimed condition
in 2004 and first realized it was caused or aggravated by his federal employment in June 2013.
In a development letter dated February 5, 2016, OWCP informed appellant that the factual
and medical evidence of record was insufficient to establish his claim. It advised him of the type
of factual and medical evidence needed and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the necessary evidence. No response was received.
By decision dated April 13, 2016, OWCP found that the noted employment factors
occurred as alleged, but denied appellant’s occupational disease claim, finding that the medical
evidence submitted was insufficient to establish a diagnosed medical condition in connection with
the accepted employment factors.
Appellant, through counsel, requested reconsideration on April 12, 2017. Along with his
request, he submitted a report dated March 16, 2017 from Dr. Derek L. Reinke, a Board-certified
orthopedic surgeon. Dr. Reinke indicated that appellant first presented with left knee pain and
diagnosed medial compartment arthritis of the left knee in 2006 which resulted in a high tibial
osteotomy which was fully successful. He noted an x-ray examination performed on
November 20, 2012 demonstrated advanced medial compartment arthritis bilaterally, which was
confirmed with clinical examination and magnetic resonance imaging (MRI) scan. Dr. Reinke
opined that appellant probably had varus alignment congenitally, which possibly made him more
susceptible to developing osteoarthritic knees. He further noted that appellant’s performance of
his job at the employing establishment required him to stand, walk, and frequently bend and stoop
and over many years had contributed to the bilateral osteoarthritis. Dr. Reinke explained that
appellant’s work activity “would provide” repetitive cartilage stress that, coupled with the factor
of aging, “more likely than not contributed to the worsening of his arthritis.”
By decision dated May 23, 2017, OWCP modified its April 13, 2016 decision, finding that
the medical evidence provided a diagnosed condition, but the claim remained denied because the
medical evidence of record was insufficient to establish causal relationship between the accepted
factors of appellant’s federal employment and his diagnosed conditions. It noted that Dr. Reinke
had not explained with medical rationale how or why his work factors caused or contributed to his
diagnosed conditions.
Appellant, through counsel, requested reconsideration on January 17, 2018 and submitted
a report dated January 4, 2018 from Dr. Reinke. Supplementing his March 16, 2017 report,
Dr. Reinke explained that appellant’s job requirements -- repetitive standing, pushing, pulling,
climbing, and bending eight hours per day -- contributed to his bilateral knee osteoarthritis. He
explained that osteoarthritis of the knees is a repetitive stress injury which is usually the result of
the type of job a person has, typically including a lot of activity that puts stress on the joint such
as kneeling, squatting, or lifting. Dr. Reinke acknowledged that age is also a factor as age affects
the ability of cartilage to heal and that ability decreases as a person gets older. He explained that
appellant’s symptoms increased regarding his complaints of pain and such a worsening of
symptoms is consistent with the x-rays of both knees that demonstrated a progression of the
2

advance of the medial compartment arthritis bilaterally. Dr. Reinke explained that as repetitive
motions wear down protective cartilage at the knee joints, causing bones to rub together, and cause
pain and inflammation. He explained that these actions were the pathophysiologic process
involved in appellant’s osteoarthritis and the forces were sufficiently severe to have led to the need
for bilateral knee replacements.
By decision dated May 2, 2018, OWCP denied appellant’s claim, finding that causal
relationship had not been established. It noted that Dr. Reinke opined that appellant’s work factors
contributed to the diagnosed conditions of bilateral osteoarthritis, but offered no definitive opinion
indicating that factors of his federal employment caused or aggravated his bilateral knee
osteoarthritis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9
ANALYSIS
The Board finds that this case is not in posture for a decision.
In support of his claim appellant submitted medical reports from his attending physician,
Dr. Reinke. In his March 16, 2017 report, Dr. Reinke opined that appellant’s repetitive standing,
pushing, pulling, climbing, and bending at work caused a worsening of appellant’s symptoms
consistent with a progression of the advance of medial compartment arthritis bilaterally. He
acknowledged appellant’s prior history of a knee injury in 2006 and noted that appellant had
returned to full-duty employment working 8 to 10 hours per day performing repetitive tasks as a
mail carrier. Dr. Reinke explained that appellant’s work activity “would provide” repetitive
cartilage stress that, coupled with the factor of aging, “more likely than not contributed to the
worsening of his arthritis.”
On January 4, 2018 Dr. Reinke provided a supplemental statement in which he addressed,
to a reasonable degree of medical certainty, his opinion on whether appellant’s employment duties
had caused, contributed to, or aggravated appellant’s diagnosed condition of osteoarthritis. He
accurately reported the history of injury, appellant’s prior medical history, and the accepted
employment factors including repetitive standing, pushing, pulling, climbing, and bending for
eight hours a day. Dr. Reinke explained that osteoarthritis of the knees is a repetitive stress injury
which is usually the result of the type of job a person has, typically including a lot of activity that
puts stress on the joint such as kneeling, squatting, or lifting. He acknowledged that age is also a
factor as it affects the ability of cartilage to heal and that ability decreases as a person gets older.
Dr. Reinke explained that as repetitive motions wear down protective cartilage at the knee joints,
causing bones to rub together, and cause pain and inflammation. He explained that these actions
were the pathophysiologic process involved in appellant’s osteoarthritis
Accordingly, the Board finds that Dr. Reinke provided an affirmative opinion on causal
relationship. The Board further finds that Dr. Reinke’s reports, when read together, identified
employment factors which appellant claimed caused his condition, identified findings upon
examination, and explained how the identified employment factors, specifically the repetitive
high-impact work activities, had aggravated appellant’s right knee osteoarthritis. The Board finds
that Dr. Reinke’s opinion, while not sufficiently rationalized to meet appellant’s burden of proof,
is sufficient, given the absence of any opposing medical evidence, to require further development
of the record.10
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

10

See J.G., Docket No. 17-1062 (issued February 13, 2018); A.F., Docket No. 15-1687 (issued June 9, 2016). See
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

responsibility in the development of the evidence.11 OWCP has an obligation to see that justice is
done.12
The case will be remanded to OWCP for further action consistent with this decision. On
remand, after such further development of the medical record as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further development consistent
with this decision of the Board.
Issued: May 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
12

See B.C., Docket No. 15-1853 (issued January 19, 2016).

5

